Name: Council Decision (EU) 2016/837 of 21 April 2016 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2014-2021, the Agreement between the Kingdom of Norway and the European Union on a Norwegian Financial Mechanism for the period 2014-2021, the Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway, and the Additional Protocol to the Agreement between the European Economic Community and Iceland
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  international trade;  cooperation policy
 Date Published: 2016-05-28

 28.5.2016 EN Official Journal of the European Union L 141/1 COUNCIL DECISION (EU) 2016/837 of 21 April 2016 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2014-2021, the Agreement between the Kingdom of Norway and the European Union on a Norwegian Financial Mechanism for the period 2014-2021, the Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway, and the Additional Protocol to the Agreement between the European Economic Community and Iceland THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The alleviation of economic and social disparities within the European Economic Area remains necessary. In view of that, a new mechanism for the financial contributions of the EEA EFTA States and a new Norwegian financial mechanism should be established. (2) On 7 October 2013, the Council authorised the Commission to open negotiations with Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an agreement on the future financial contributions of the EEA EFTA States to economic and social cohesion in the European Economic Area. The Commission has negotiated, on behalf of the Union, an Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism for the period 2014-2021. This will take the form of a Protocol, to be numbered 38c, to the EEA Agreement. The Commission has also negotiated, on behalf of the Union, an Agreement between the Kingdom of Norway and the European Union on a Norwegian Financial Mechanism for the period 2014-2021. (3) The special provisions on imports into the Union of certain fish and fisheries products originating in Iceland and Norway, set out in the Additional Protocols to their respective Free Trade Agreements with the European Economic Community, expired on 30 April 2014 and should be reviewed in accordance with Article 1 of those Protocols. The Commission has therefore negotiated new Additional Protocols to the Agreement between the European Economic Community and the Kingdom of Norway and to the Agreement between the European Economic Community and Iceland. (4) The replacement of the existing financial mechanisms by new mechanisms, which relate to different time periods, different amounts of funds, and different implementing provisions, as well as the renewal and extension of the concessions relating to certain fish and fisheries products, taken as a whole, constitute an important development of the association with the EEA EFTA States, which justifies the recourse to Article 217 of the Treaty on the Functioning of the European Union. (5) Each of those Agreements and Additional Protocols provides for its own provisional application before its entry into force. (6) The Agreements and the Additional Protocols should be signed and applied on a provisional basis, pending the completion of the procedures for their conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2014-2021, the Agreement between the Kingdom of Norway and the European Union on a Norwegian Financial Mechanism for the period 2014-2021, the Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway, and the Additional Protocol to the Agreement between the European Economic Community and Iceland is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreements and Additional Protocols. The texts of the Agreements and the Additional Protocols are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreements and the Additional Protocols on behalf of the Union. Article 3 The Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2014-2021 and the Agreement between the Kingdom of Norway and the European Union on a Norwegian Financial Mechanism for the period 2014-2021 shall be applied provisionally, in accordance with Article 3 and Article 11(3) of the Agreements, respectively, as from the first day of the first month following the deposit of the last notification to that effect, pending the completion of the procedures for the conclusion of the said Agreements. The Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway shall be applied provisionally as from the first day of the third month following the deposit of the last notification to that effect, in accordance with Article 5(3) of the said Protocol. The Additional Protocol to the Agreement between the European Economic Community and Iceland shall be applied provisionally as from the first day of the third month following the deposit of the last notification to that effect, in accordance with Article 4(3) of the said Protocol. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 21 April 2016. For the Council The President G.A. VAN DER STEUR